1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorneys for Defendant
6    CLEVIE EARL BUCKLEY, JR.
7
                                              UNITED STATES DISTRICT COURT
8
                                            EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                          No. 2:04-cr-00205-GEB-16
11
                                 Plaintiff,              STIPULATED MOTION AND [lodged] ORDER
12                                                       TO REDUCE SENTENCE PURSUANT TO
                 v.                                      SECTION 404 OF THE FIRST STEP ACT, P.L.
13                                                       115-391
      CLEVIE EARL BUCKLEY, JR.,
14                                                       Judge: Honorable GARLAND E. BURRELL, Jr.
                                 Defendant.
15
16             Defendant, CLEVIE EARL BUCKLEY, JR., by and through his attorney, Assistant
17   Federal Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and

18   through its counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should

19   enter an amended judgment reducing Mr. Buckley’s sentence to 135 months. The parties further

20   stipulate as follows:

21             1.         In 2007, defendant was convicted of possession with intent to distribute 50

22   grams or more of cocaine base (2 counts), and distribution of cocaine base (1 count). (Dkt.

23   335.) In its calculation of the applicable guideline range, the PSR concluded the total amount

24   of cocaine base attributable to the defendant was 238.35 grams. Because a notice of prior

25   conviction under 21 U.S.C. § 851 was filed (dkt. 259), the statutory range of punishment was 20

26   ///

27   ///

28   ///

     Stipulation and Order Re: Sentence Reduction          1
1    years to life, 21 U.S.C. § 841(b)(1)(A), (PSR ¶ 58), and the applicable guideline range was 262
2    to 327 months, id.1
3              2.         Defendant was initially sentenced to a term of 262 months imprisonment and 120
4    months supervised release on each count to be served concurrently. (Dkt. 335 at 2, 3.) The
5    Ninth Circuit Court of Appeals remanded the case, however, pursuant to the parties’ stipulation
6    for resentencing pursuant to Kimbrough v. United States, 552 U.S. 85 (2007). (Dkt. 381.)
7    Following the remand, defendant was sentenced in accordance with the parties’ stipulation to
8    240 months imprisonment and 120 months supervised release, “the mandatory minimum
9    sentence.” (Dkt. 421 at 2, 4.)2 The court determined the total offense level was 34, and the
10   criminal history category was IV, resulting in a guideline range of 240 to 262 months. (Dkt. 425,
11   Statement of Reasons at 1.)
12             3.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
13   756, Pub. Law 115-391. Section 404 of the Act states the sentencing court may, upon motion of
14   the defendant, an attorney for the government, or the court, “impose a reduced sentence as if
15   section 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered
16   offense was committed.”
17             4.         The parties agree that defendant is eligible for a reduction of his sentence under
18   Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
19   at the time the offense was committed, defendant would have been subject to a “term of
20   imprisonment which may not be less than 10 years and not more than life.” 21 U.S.C.
21   § 841(b)(1)(B) (2010). The applicable guideline range is 135 to 168 months, and defendant
22   should be resentenced to 135 months imprisonment and 96 months supervised release, see 21
23   U.S.C. § 841(b)(1)(B) (for persons with a prior conviction for a drug felony offense, the sentence
24   shall include a term of supervised release of at least eight years).
25
26
27
     1
       Mr. Buckley’s base offense level was 34, and he received a two-level adjustment pursuant to
     USSG § 3C1.2. (PSR ¶¶ 19, 22.) His criminal history category was IV. (PSR ¶ 34.)
28   2
       The parties agreed defendant was eligible for a two-level sentence reduction under the 2008
     retroactive amendment to the sentencing guidelines. (Dkt. 421 at 2.)
     Stipulation and Order Re: Sentence Reduction           2
1              5.         Accordingly, the parties request this Court issue the order lodged herewith
2    reducing Mr. Buckley’s sentence to 135 months imprisonment and 96 months supervised release,
3    all other terms of the judgment remaining unchanged.
4              6.         The undersigned counsel affirms that, so long as the Court accepts this stipulation,
5    defendant waives his right to be present when the Court reduces his sentence, to any hearing, and
6    to any findings to which he might be entitled. The defendant has so indicated, and counsel joins
7    in that waiver.
8    Respectfully submitted,
9    Dated: March 1, 2019                               Dated: March 1, 2019
10   McGREGOR SCOTT                                     HEATHER E. WILLIAMS
     United States Attorney                             Federal Defender
11
12    /s/ Jason Hitt                                    /s/ David M. Porter
     JASON HITT                                         DAVID M. PORTER
13   Assistant U.S. Attorney                            Assistant Federal Defender
14   Attorney for Plaintiff                             Attorneys for Defendant
     UNITED STATES OF AMERICA                           CLEVIE EARL BUCKLEY, JR.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction          3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Buckley is entitled to the benefit of
5    Section 404 of the First Step Act, resulting in an amended guideline range of 135 to 168 months.
6              IT IS HEREBY ORDERED that the term of imprisonment imposed in April 2009 is
7    reduced to a term of 135 months imprisonment and 96 months supervised release on each count
8    to run concurrently.
9              IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
10   remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
11   reduction in sentence, and shall serve certified copies of the amended judgment on the United
12   States Bureau of Prisons and the United States Probation Office.
13             Mr. Buckley shall report to the United States Probation Office within seventy-two hours
14   after his release.
15             The pro se motion filed January 18, 2019 (Dkt. 497) is dismissed as moot.
16   Dated: March 4, 2019
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
